Exhibit 10.2

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT is made and entered into this 12th day of January, 2006,
by and between Coldwater Creek Inc., a for profit corporation duly organized and
validly existing under the laws of the State of Delaware, having its principal
office at One Coldwater Creek Drive, Sandpoint, Idaho 83864, and authorized to
do business in the State of West Virginia (“Sublessor”) and Parkersburg-Wood
County Area Development Corporation, a not for profit corporation duly organized
and validly existing under the laws of the State of West Virginia, having its
office at 408 Juliana Street, Parkersburg, West Virginia 26102 (“Sublessee”).

 

1. BASIC LEASE PROVISIONS.

 

  A. Premises: That certain parcel of real property of 11.31 acres, more or
less, located in the Parkersburg Business Park, Parkersburg, West Virginia, as
more completely described in the Legal Description attached hereto as Exhibit A
(the “Premises”).

 

  B. Sublessee’s Use: Sublessee shall only be permitted to use the Premises in
connection with the construction and equipping of an approximately 352,824 Sq.
Ft. warehouse facility (the “Expansion”) in accordance with the Plans and
Specifications, a summary of which is attached hereto as Exhibit B and made a
part hereof (the “Plans and Specifications”) and pursuant to the provisions of
this Sublease.

 

  C. Lessor: Wood County Development Authority.

 

  D. Lessor’s Address (for notices):

 

Wood County Development Authority

Post Office Box 1683

408 Juliana Street

Parkersburg, West Virginia 26102

Attention: President

 

  E. Identification of Prime Lease: Amended and Restated Lease Agreement dated
as of January 10, 2006, by and between Wood County Development Authority, as
“Lessor,” and Coldwater Creek Inc. as “Lessee.”

 

  F. Commencement Date: January 12, 2006 (the “Commencement Date”).

 

  G. Expiration Date: Date of completion of construction of the Expansion and
delivery of the Certificate of Acceptance for the Expansion to Sublessor in
substantially the form of Exhibit C attached hereto.

 

  H. Base Rent: One Hundred and no/100 Dollars ($100.00) per month.

 

  I. Payee of Rent: Coldwater Creek Inc.



--------------------------------------------------------------------------------

  J. Address for Payment of Rent: One Coldwater Creek Drive

                                                         Sandpoint, Idaho 83864.

 

  K. Security Deposit: None.

 

2. PRIME LEASE. Sublessor is the lessee under the Prime Lease identified in
Section 1(E) with the Lessor. Sublessor represents and warrants to Sublessee
that (a) Sublessor has delivered to Sublessee a full and complete copy of the
Prime Lease and all other agreements between the Lessor and Sublessor relating
to the leasing, use, and occupancy of the Premises, (b) the Prime Lease is, as
of the date hereof, in full force and effect, and (c) no event of default has
occurred under the Prime Lease and, to Sublessor’s knowledge, no event has
occurred and is continuing which would constitute an event of default but for
the requirement of the giving of notice or the expiration of the period of time
to cure.

 

3. SUBLEASE. Sublessor, for and in consideration of the rents herein reserved
and of the covenants and agreements herein contained on the part of Sublessee to
be performed, hereby subleases to Sublessee, and Sublessee accepts from
Sublessor, the Premises.

 

4. TERM. The term of this Sublease (the “Term”) shall commence on the
Commencement Date. The Term shall expire on the date specified in Section 1(H)
(the “Expiration Date”), unless sooner terminated as otherwise provided
elsewhere in this Sublease.

 

5. POSSESSION. Sublessor agrees to deliver possession of the Premises on the
Commencement Date.

 

6. SUBLESSEE’S USE. The Premises shall be used and occupied only for Sublessee’s
Use set forth in Section 1(B).

 

7. GENERAL COOPERATION DURING CONSTRUCTION OF THE EXPANSION.

 

  A. Sublessor has provided Lessor with, and Sublessee has agreed to, the
Specific Plans and Specifications relating to Sublessee’s construction and
equipping of the Expansion. Any change orders permitted under the Prime Lease
shall be deemed incorporated into and made a part of the Plans and
Specifications for purposes of this Sublease.

 

  B.

Throughout the Construction Period, Sublessor shall have the right to inspect
the construction site at any time. Sublessor and Sublessee agree to cooperate
with one another in bringing about the expeditious completion of the Expansion.
For the purposes hereof, Sublessor’s and Sublessee’s cooperation shall include,
but not be limited to, prompt execution of contract change orders required or
reasonably necessary (i) to resolve ambiguities in the Plans and Specifications,
working drawings or shop drawings; (ii) to conform the work to prior changes; or
(iii) to resolve difficulties or inefficiencies that would arise as a result of
strict adherence to the Plans and Specifications. Sublessor and Sublessee agree
that disputes

 

2



--------------------------------------------------------------------------------

 

among themselves or with contractors, subcontractors, materialmen, architects,
engineers, supervisory personnel or any other persons working on or supplying
material for the Expansion shall, wherever possible, be resolved (or handled
pending final resolution) in a manner that will allow work to proceed
expeditiously.

 

  C. During the Construction Period, Sublessee shall maintain or cause to be
maintained “all-risk” and “extended risk” property insurance and builder’s risk
and fire insurance, in each case with respect to the Expansion (covering
physical loss or damage to the Expansion and the Premises).

 

8. RENT. Beginning on the Commencement Date, Sublessee agrees to pay the Base
Rent set forth in Section 1(I) to the Payee specified in Section 1(J), at the
address specified in Section 1(K), or to such other payee or at such other
address as may be designated by notice in writing from Sublessor to Sublessee,
without prior demand therefor and without any deduction whatsoever. Base Rent
shall be paid in advance on the first day of each month of the Term, except that
the first payment of Base Rent shall be paid by Sublessee to Sublessor upon
execution of this Sublease by Sublessee. Base Rent shall be pro-rated for
partial months at the beginning and end of the Term. All charges, costs and sums
required to be paid by Sublessee to Sublessor under this Sublease in addition to
Base Rent shall be deemed “Additional Rent,” and Base Rent and Additional Rent
shall hereinafter collectively be referred to as “Rent.” Sublessee’s covenant to
pay Rent shall be independent of every other covenant in this Sublease.

 

9. SUBLESSEE’S OBLIGATIONS. Sublessee shall be responsible for, and shall pay
the following:

 

  A. All utility consumption costs, including without limitation, electric and
other charges incurred in connection with lighting, and providing electrical
power to the Premises. Sublessee shall hold Sublessor harmless from all costs or
expenses Sublessor may incur from Sublessee’s failure to pay utility bills or to
perform any of its obligations with respect to the purchase of utilities.

 

  B. All maintenance, repairs and replacements as to the Premises and its
equipment, to the extent Sublessor is obligated to perform the same under the
Prime Lease.

 

10. QUIET ENJOYMENT. Sublessor represents that it has full power and authority
to enter into this Sublease, subject to the consent of the Lessor, if required
under the Prime Lease. So long as Sublessee is not in default in the performance
of its covenants and agreements in this Sublease, Sublessee’s quiet and
peaceable enjoyment of the Premises shall not be disturbed or interfered with by
Sublessor, or by any person claiming by, through, or under Sublessor.

 

11. SUBLESSEE’S INSURANCE. Sublessee shall procure and maintain, at its own cost
and expense, such liability insurance as is required to be carried by Sublessor
under the

 

3



--------------------------------------------------------------------------------

Prime Lease, naming Sublessor, as well as the Lessor, in the manner required
therein, and such property insurance as is required to be carried by Sublessor
under the Prime Lease to the extent such property insurance pertains to the
Premises. If the Prime Lease requires Sublessor to insure leasehold improvements
or alterations, then Sublessee shall insure such leasehold improvements which
are located in the Premises, as well as alterations in the Premises made by
Sublessee. Sublessee shall furnish to Sublessor a certificate of Sublessee’s
insurance required hereunder not later than ten (10) days prior to Sublessee’s
taking possession of the Premises. Each party hereby waives claims against the
other for property damage provided such waiver shall not invalidate the waiving
party’s property insurance; each party shall attempt to obtain from its
insurance carrier a waiver of its right of subrogation. Sublessee hereby waives
claims against Lessor and Sublessor for property damage to the Premises or its
contents if and to the extent that Sublessor waives such claims against the
Lessor under the Prime Lease. Sublessee agrees to obtain, for the benefit of
Lessor and Sublessor, such waivers of subrogation rights from its insurer as are
required of Sublessor under the Prime Lease. Sublessor agrees to use reasonable
efforts in good faith to obtain from the Lessor a waiver of claims for insurable
property damage losses and an agreement from the Lessor to obtain a waiver of
subrogation rights in the Lessor’s property insurance, if and to the extent that
Lessor waives such claims against Sublessor under the Prime Lease or is required
under the Prime Lease to obtain such waiver of subrogation rights.

 

12. ASSIGNMENT OR SUBLETTING. Sublessee shall not (i) assign, convey or mortgage
this Sublease or any interest under it; (ii) allow any transfer thereof or any
lien upon Sublessee’s interest by operation of law; (iii) further sublet the
Premises or any part thereof; or (iv) permit the occupancy of the Premises or
any part thereof by anyone other than Sublessee. Sublessor’s consent to an
assignment of this Sublease or a further sublease of the Premises shall not be
unreasonably withheld, and if Sublessor consents thereto, Sublessor shall use
reasonable efforts to obtain the consent of Lessor if such consent is required
to be obtained under the Prime Lease.

 

No permitted assignment shall be effective and no permitted sublease shall
commence unless and until any default by Sublessee hereunder shall have been
cured. No permitted assignment or subletting shall relieve Sublessee from
Sublessee’s obligations and agreements hereunder and Sublessee shall continue to
be liable as a principal and not as a guarantor or surety to the same extent as
though no assignment or subletting had been made.

 

13. RULES. Sublessee agrees to comply with all rules and regulations that Lessor
has made or may hereafter from time to time make for the Premises.

 

14. COMPLIANCE WITH LAWS. Sublessee shall, at Sublessee’s own expense, comply
with all laws and ordinances, and all orders, rules and regulations of all
governmental authorities and of all insurance bodies and their fire prevention
engineers at any time in force, applicable to the Premises or to Sublessee’s
particular use or manner of use thereof.

 

15. FIRE OR CASUALTY OR EMINENT DOMAIN. In the event of a fire or other casualty
affecting the Building or the Premises, or of a taking of all or a part of the
Building or Premises under the power of eminent domain, Sublessor shall not
exercise any right which may have the effect of terminating the Prime Lease
without first obtaining the prior written consent of

 

4



--------------------------------------------------------------------------------

Sublessee. In the event Sublessor is entitled, under the Prime Lease, to a rent
abatement as a result of a fire or other casualty or as a result of a taking
under the power of eminent domain, then Sublessee shall be entitled to the
Sublease Share of such rent abatement unless the effect on the Premises of such
fire or other casualty or such taking shall be substantially disproportionate to
the amount of the abatement, in which event the parties shall equitably adjust
the abatement as between themselves, based on the relative impact of the fire or
other casualty, or the taking, as the case may be. If the Prime Lease imposes on
Sublessor the obligation to repair or restore leasehold improvements or
alterations, Sublessee shall be responsible for repair or restoration of
leasehold improvements or alterations; Sublessee shall make any insurance
proceeds resulting from the loss which Sublessor is obligated to repair or
restore available to Sublessor and shall permit Sublessor to enter the Premises
to perform the same, subject to such conditions as Sublessee may reasonably
impose.

 

16. SURRENDER. Upon the expiration of this Sublease, or upon the termination of
the Sublease or of Sublessee’s right to possession of the Premises, Sublessee
will at once surrender and deliver up the Premises, together with all
improvements thereon, to Sublessor in good condition and repair, reasonable wear
and tear excepted; conditions existing because of Sublessee’s failure to perform
maintenance, repairs or replacements as required of Sublessee under this
Sublease shall not be deemed “reasonable wear and tear.” Said improvements shall
include all buildings, plumbing, lighting, electrical, heating, cooling and
ventilating fixtures and equipment and other articles of personal property used
in the operation of the Premises. Sublessee shall surrender to Sublessor all
keys to the Premises and make known to Sublessor the combination of all
combination locks which Sublessee is permitted to leave on the Premises.

 

17. ENCUMBERING TITLE. Except for the lien of United Bank, Inc., Sublessee shall
not do any act which shall in any way encumber the title of Lessor in and to the
Premises or the Property, nor shall the interest or estate of Lessor or
Sublessor be in any way subject to any claim by way of lien or encumbrance,
whether by operation of law by virtue of any express or implied contract by
Sublessee, or by reason of any other act or omission of Sublessee. Any claim to,
or lien upon, the Premises or the Property arising from any act or omission of
Sublessee shall accrue only against the subleasehold estate of Sublessee and
shall be subject and subordinate to the paramount title and rights of Lessor in
and to the Premises and the Property and the interest of Sublessor in the
premises leased pursuant to the Prime Lease. Without limiting the generality of
the foregoing, Sublessee shall not permit the Premises or the Property to become
subject to any mechanics,’ laborers’ or materialmen’s lien on account of labor
or material furnished to Sublessee or claimed to have been furnished to
Sublessee in connection with work of any character performed or claimed to have
been performed on the Premises by, or at the direction or sufferance of,
Sublessee, provided, however, that if so permitted under the Prime Lease,
Sublessee shall have the right to contest in good faith and with reasonable
diligence, the validity of any such lien or claimed lien if Sublessee shall give
to Lessor and Sublessor such security as may be deemed satisfactory to them to
assure payment thereof and to prevent any sale, foreclosure, or forfeiture of
the Premises or the Property by reason of nonpayment thereof, provided further,
however, that on final determination of the lien or claim of lien, Sublessee
shall immediately pay any judgment rendered, with all proper costs and charges,
and shall have the lien released and any judgment satisfied.

 

5



--------------------------------------------------------------------------------

18. SUBLESSOR’S RESERVED RIGHTS. Sublessor reserves the right, on reasonable
prior notice, to inspect the Premises, or to exhibit the Premises to persons
having a legitimate interest at any time during the Sublease term.

 

19. DEFAULTS. Sublessee further agrees that any one or more of the following
events shall be considered Events of Default as said term is used herein:

 

  A. Sublessee shall be adjudged an involuntary bankrupt, or a decree or order
approving, as properly filed, a petition or answer filed against Sublessee
asking reorganization of Sublessee under the Federal bankruptcy laws as now or
hereafter amended, or under the laws of any State, shall be entered, and such
decree or judgment or order shall not have been vacated or stayed or set aside
within sixty (60) days from the date of the entry or granting thereof; or

 

  B. Sublessee shall file, or admit the jurisdiction of the court and the
material allegations contained in, any petition in bankruptcy, or any petition
pursuant or purporting to be pursuant to the Federal bankruptcy laws nor or
hereafter amended, or Sublessee shall institute any proceedings for relief of
Sublessee under any bankruptcy or insolvency laws or any laws relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangements,
composition or extension; or

 

  C. Sublessee shall make any assignment for the benefit of creditors or shall
apply for or consent to the appointment of a receiver for Sublessee or any of
the property of Sublessee; or

 

  D. Sublessee shall admit in writing its inability to pay its debts as they
become due; or

 

  E. The Premises are levied on by any revenue officer or similar officer; or

 

  F. A decree or order appointing a receiver of the property of Sublessee shall
be made and such decree or order shall not have been vacated, stayed or set
aside within sixty (60) days from the date of entry or granting thereof; or

 

  G. Sublessee shall abandon the Premises during the Term hereof; or

 

  H. Sublessee shall default in any payment of Rent required to be made by
Sublessee hereunder when due as herein provided and such default shall continue
for five (5) days after notice thereof in writing to Sublessee; or

 

  I. Sublessee shall default in securing insurance or in providing evidence of
insurance as set forth in Sections 7(F) or 11 of this Sublease or shall default
with respect to lien claims as set forth in Section 18 of this Sublease and
either such default shall continue for five (5) days after notice thereof in
writing to Sublessee; or

 

6



--------------------------------------------------------------------------------

  J. Sublessee shall, by its act or omission to act, cause a default under the
Prime Lease and such default shall not be cured within the time, if any
permitted for such cure under the Prime Lease; or

 

  K. Sublessee shall default in any of the other covenants and agreements herein
contained to be kept, observed and performed by Sublessee, and such default
shall continue for thirty (30) days after notice thereof in writing to
Sublessee.

 

20. REMEDIES. Upon the occurrence of any one or more Events of Default,
Sublessor may exercise any remedy against Sublessee which Lessor may exercise
for default by Sublessor under the Prime Lease.

 

21. NOTICES AND CONSENTS. All notices, demands, requests, consents or approvals
which may or are required to be given by either party to the other shall be in
writing and shall be deemed given if delivered personally, by confirmed
facsimile transmission (with follow-up hard copy) or one (1) day after sent by
guaranteed overnight delivery, or five (5) calendar days after mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows or to such other address as any party may specify by like
notice (provided, however, that notices of a change of address or person to whom
notice shall be given shall be made in accordance with this paragraph and shall
be effective only upon receipt thereof):

 

To the Sublessee:

 

Parkersburg-Wood County Area Development Corporation

P.O. Box 1683

408 Juliana Street

Parkersburg, West Virginia 26102

Attention:    President

Fax No.:      (304) 485-5219

 

To the Sublessor:

 

Coldwater Creek, Inc.

One Coldwater Creek Drive

Sandpoint, Idaho 83864

Attention:    Executive Vice President and Chief Financial Officer

Fax No.:      (208) 265-7108

 

22. PROVISIONS REGARDING SUBLEASE. This Sublease and all the rights of parties
hereunder are subject and subordinate to the Prime Lease. Each party agrees that
it will not, by its act or omission to act, cause a default under the Prime
Lease. This Sublease Agreement is made subject and subordinate to the current
credit line deed of trust in the amount of $20,000,000 in favor of United Bank,
Inc., and any future mortgages, deeds of trust or ground leases and any,
amendments, replacements, renewals and extensions thereof. In furtherance of

 

7



--------------------------------------------------------------------------------

the foregoing, the parties hereby confirm, each to the other, that it is not
practical in this Sublease agreement to enumerate all of the rights and
obligations of the various parties under the Prime Lease and specifically to
allocate those rights and obligations in this Sublease agreement. Accordingly,
in order to afford to Sublessee the benefits of this Sublease and of those
provisions of the Prime Lease which by their nature are intended to benefit the
party in possession of the Premises, and in order to protect Sublessor against a
default by Sublessee which might cause a default or event of default by
Sublessor under the Prime Lease:

 

  A. Provided Sublessee shall timely pay all Rent when and as due under this
Sublease, Sublessor shall pay, when and as due, all base rent, additional rent
and other charges payable by Sublessor to Lessor under the Prime Lease.

 

  B. Except as otherwise expressly provided herein, Sublessor shall perform its
covenants and obligations under the Prime Lease which do not require for their
performance possession of the Premises and which are not otherwise to be
performed hereunder by Sublessee on behalf of Sublessor. For example, Sublessor
shall at all times keep in full force and effect all insurance required of
Sublessor as Lessee under the Prime Lease.

 

  C. Except as otherwise expressly provided herein, Sublessee shall perform all
affirmative covenants and shall refrain from performing any act which is
prohibited by the negative covenants of the Prime Lease, where the obligation to
perform or refrain from performing is by its nature imposed upon the party in
possession of the Premises. If practicable, Sublessee shall perform affirmative
covenants which are also covenants of Sublessor under the Prime Lease at least
five (5) days prior to the date when Sublessor’s performance is required under
the Prime Lease. Sublessor shall have the right to enter the Premises to cure
any default by Sublessee under this Section.

 

  D. Sublessor shall not agree to an amendment to the Prime Lease which might
have an adverse effect on Sublessee’s occupancy of the Premises or its use of
the Premises for their intended purpose, unless Sublessor shall first obtain
Sublessee’s prior written approval thereof.

 

  E.

Sublessor hereby grants to Sublessee the right to receive all of the services
and benefits with respect to the Premises which are to be provided by Lessor
under the Prime Lease. Sublessor shall have no duty to perform all obligations
of Lessor which are, by their nature, the obligations of an owner or manager of
real property. For example, Sublessor shall not be required to provide the
services or repairs which the Lessor is required to provide under the Prime
Lease. Sublessor shall have no responsibility for or be liable to Sublessee for
any default, failure or delay on the part of Lessor in the performance or
observance by Lessor of any of its obligations under the Prime Lease, nor shall
such default by Lessor affect this Sublease or waive

 

8



--------------------------------------------------------------------------------

 

or defer the performance of any of Sublessee’s obligations hereunder except to
the extent that such default by Lessor excuses performance by Sublessor, under
the Prime Lease. Notwithstanding the foregoing, the parties contemplate that
Lessor shall, in fact, perform its obligations under the Prime Lease and in the
event of any default or failure of such performance by Lessor, Sublessor agrees
that it will, upon notice from Sublessee, make demand upon Lessor to perform its
obligations under the Prime Lease and, provided that Sublessee specifically
agrees to pay all costs and expenses of Sublessor and provides Sublessor with
security reasonably satisfactory to Sublessor to pay such costs and expenses,
Sublessor will take appropriate legal action to enforce the Prime Lease.

 

23. LESSOR’S CONSENT. This Sublease and the obligations of the parties hereunder
are expressly conditioned upon Sublessor’s obtaining prior written consent
hereto by Lessor, if such written consent is required under the Prime Lease.
Sublessee shall promptly deliver to Sublessor any information reasonably
requested by Lessor (in connection with Lessor’s approval of this Sublease) with
respect to the nature and operation of Sublessee’s business and/or the financial
condition of Sublessee. Sublessor and Sublessee hereby agree, for the benefit of
Lessor, that this Sublease and Lessor’s consent hereto shall not (a) create
privity of contract between Lessor and Sublessee; (b) be deemed to have amended
the Prime Lease in any regard (unless Lessor shall have expressly agreed in
writing to such amendment); or (c) be construed as a waiver of Lessor’s right to
consent to any assignment of the Prime Lease by Sublessor or any further
subletting of premises leased pursuant to the Prime Lease, or as a waiver of
Lessor’s right to consent to any assignment by Sublessee of this Sublease or any
sub-subletting of the Premises or any part thereof. Lessor’s consent shall,
however, be deemed to evidence Lessor’s agreement that Sublessee may use the
Premises for the purposes set forth in Section 1(B) and that Sublessee shall be
entitled to any waiver of claims and of the right of subrogation for damage to
Lessor’s property if and to the extent that the Prime Lease provides such
waivers for the benefit of Sublessor.

 

24. FORCE MAJEURE. Sublessor shall not be deemed in default with respect to any
of the terms, covenants and conditions of this Sublease on Sublessor’s part to
be performed, if Sublessor’s failure to timely perform same is due in whole or
in part to any strike, lockout, labor trouble (whether legal or illegal), civil
disorder, failure of power, restrictive governmental laws and regulations,
riots, insurrections, war, shortages, accidents, casualties, acts of God, acts
caused directly by Sublessee or Sublessee’s agents, employees and invitees or
any other cause beyond the reasonable control of Sublessor. This Section shall
not be applicable, however, if Sublessor’s failure timely to perform creates a
default by Sublessor under the Prime Lease.

 

25. ADDITIONAL PROVISIONS.

 

  A. Sublessor - Sublessee Relationship. Nothing contained in this Sublease
creates any relationship between the parties other than the relationship of
Sublessor and Sublessee.

 

9



--------------------------------------------------------------------------------

  B. Entire Agreement; No Warranties or Representations of Sublessor; Amendment.
This Sublease and the Prime Lease constitute the entire agreement between
Sublessor and Sublessee with respect to the leasing of the Premises. Sublessee
acknowledges that there are no promises, representations, agreements,
warranties, conditions or understandings (whether oral or written, implied or
expressed) between the parties other than as are expressly herein set forth and
set forth in the Prime Lease.

 

  C. Captions. The captions appearing in this Sublease have been inserted as a
matter of convenience and for reference only and in no way define, limit or
enlarge the scope or meaning of this Sublease or any of its provisions.

 

  D. Governing Law. This Lease shall be construed and governed by the laws of
the State of West Virginia. Where a provision of this Sublease refers to any
legislation, reference will be deemed to include any replacement or amendment of
the referenced legislative provision.

 

  E. Binding on Successors and Assigns. Except as otherwise provided herein,
this Sublease shall be binding upon and inure to the benefit of the successors
and assigns of the parties.

 

  F. Partial Invalidity. If for any reason whatsoever, any term, obligation or
condition of this Sublease, or the application thereof to any person or
circumstance, is to any extent held or rendered invalid, unenforceable or
illegal, then such term, obligation or condition: (a) shall be deemed to be
independent of the remainder of the Sublease and to be severable and divisible
therefrom, and its invalidity, unenforceability or illegality shall not affect,
impair or invalidate the remainder of the Sublease or any part thereof; and
(b) the remainder of the Sublease not affected, impaired or invalidated will
continue to be applicable and enforceable to the fullest extent permitted by law
against any person and circumstance other than those as to which it has been
held or rendered invalid, unenforceable and illegal.

 

  G. Attorneys’ Fees. Notwithstanding anything to the contrary contained in this
Sublease, if either party institutes legal proceedings against the other with
respect to the Sublease, or the use, occupancy or condition of the Premises, the
nonprevailing party shall pay to the prevailing party an amount equal to all
attorneys’ fees and disbursements and all other costs and expenses incurred by
the prevailing party in connection therewith.

 

10



--------------------------------------------------------------------------------

The parties have executed this Sublease the day and year first above written.

 

SUBLESSOR:

COLDWATER CREEK INC.,

a Delaware corporation

By:  

/s/ Melvin Dick

Name:

 

Melvin Dick

Title:

 

Executive Vice President and CFO

 

SUBLESSEE:

Parkersburg-Wood County Area

Development Corporation,

a West Virginia corporation

By:  

/s/ J. Fred Earley II

Name:

  J. Fred Earley II

Title:

 

Chairman

 

Lessor acknowledges and consents to this Sublease Agreement:

 

WOOD COUNTY DEVELOPMENT AUTHORITY By:  

/s/ J. Fred Earley II

Name:

 

J. Fred Earley II

Title:

 

Chairman

 

11



--------------------------------------------------------------------------------

EXHIBIT A

 

Description of the Premises

 

DESCRIPTION OF SURVEY

FOR

11.31 ACRE TRACT

 

A tract of land, situate on the Coldwater Creek Distributors property, located
in Tygart District, Wood County, West Virginia, more particularly described as
follows;

 

Beginning at a point in the common division line between Clearwater Creek
Distributors, and the Parkersburg / Wood County Development Corporation, from
which a 5/8 inch rebar bears S 35º19’ W at 639.30 feet, thence running with said
Development Corporation

 

N 35º19’ E, 494.00 feet to a point, from which a 5/8 inch rebar bears N 35º19’ E
at 182.14 feet, thence leaving said Development Corporation and running through
and across the property from which this conveyance is a part of

 

S 54º29’ E, 998.01 feet to a point, thence

 

S 35º31’ W, 494.00 feet to a point, thence

 

N 54º29’ W, 996.32 feet to the point of beginning containing 11.31 acres more or
less as shown on a plat of survey by Potesta and Associates, Inc., dated
October, 2005, said plat is hereby made mention of and made a part of this
description.



--------------------------------------------------------------------------------

EXHIBIT B

 

Plans and Specifications



--------------------------------------------------------------------------------

LOGO [g40746img_001.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_002.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_017.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_004.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_005.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_006.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_007.jpg]



--------------------------------------------------------------------------------

LOGO [g40746img_008.jpg]



--------------------------------------------------------------------------------

EXHIBIT C

 

Form of Certificate of Acceptance

 

CERTIFICATE OF ACCEPTANCE

 

Pursuant to and as required by the SUBLEASE AGREEMENT dated as of January ___,
2006 (the “Sublease Agreement”) between PARKERSBURG-WOOD COUNTY AREA DEVELOPMENT
CORPORATION, as Sublessee (the “Sublessee”), and COLDWATER CREEK INC., as
Sublessor (the “Sublessor”). The Sublessor hereby certifies that the status of
work on the Expansion is as described in the Plans and Specifications and the
Certificate of Substantial Compliance tendered by the contractor for the work,
and that it hereby accepts the Expansion effective ________________, 200_. Terms
used herein shall have the meanings ascribed to them in the Sublease Agreement.

 

The Sublessor hereby represents and warrants to the Lessor and to the Sublessee
that on the date hereof:

 

  (a) No Default or Event of Default under the Sublease Agreement has occurred
and is continuing.

 

  (b) All conditions for leasing of the Expansion under the Prime Lease have
been satisfied.

 

  (c) The Sublessor has obtained, and there are in full force and effect, such
insurance policies with respect to the Expansion as are required to be
maintained on the date hereof under the terms of the Prime Lease.

 

  (d) The Sublessor hereby reconfirms its obligations and representations set
forth in the Prime Lease as if made on the date hereof, including without
limitation, its obligation to pay all Rent under the Prime Lease without any
Abatements for any reason whatever, including any defect in the Expansion, or in
the Lessor’s title thereto, and its representations set forth in Section 2
thereof as to the lack of any representations or warranties by Lessor with
respect to the Expanded Campus.

 

IN WITNESS WHEREOF, the Sublessee has caused this Certificate of Acceptance to
be duly executed by its officers thereunto duly authorized this ____ day of
__________, 2006.

 

COLDWATER CREEK INC.

By:

           

Its:

   